ACTE DE CESSION TOTALE DU,
PERMIS D'EXPLOITATION | get"

ENTRE

LA SOCIETE D'EXPLOITATION DE CHABARA SAS, en abrégé « CHABARA SAS », une société
par actions simplifiée de droit congolais, ayant son siège social à n°28, avenue Kigoma, Commune
Kampemba, Lubumbashi, République Démocratique du Congo, et immatriculée au Registre du
Commerce et du Crédit Mobilier (RCCM), Lubumbashi, sous le numéro 14-B-1768, représentée par
Monsieur Marcel Lenge Masangu Mopoyo, dûment habilité,

Ci-après dénommée «CHABARA» où le «Cédant »,
ET

MUTANDA MINING SARL, en abrégé « MUMI », une société à responsabilité limitée de droit
congolais, ayant son siège social à 33 avenue Kapwassa, Commune de Kampemba, Lubumbashi,
Katanga, République Démocratique du Congo, et immatriculée au Registre du Commerce et du
Crédit Mobilier (RCCM), Lubumbashi, sous le numéro CAB/DIV/TRICOM/L'SHI/13/NRC
8660/RCCM 0253, représentée par Mme Alexandra Pascal dûment authorisé(s),

Ci-après dénommée «MUMI», ou le « Cessionnaire ».

CHABARA et MUMI étant dénommées collectivement les « Parties » ou individuellement une
« Partie ».

ATTENDU QUE CHABARA est titulaire des droits miniers constatés par le Permis d'Exploitation
n°658 (le « Permis d'Exploitation »), pour l'exploration et l'exploitation du gisement de cuivre et de
cobbalt de Chabara couvert par le Permis d'Exploitation (le « Gisement Chabara ») conformément
à la législation minière en vigueur :

ATTENDU QUE MUMI souhaite acquérir et CHABARA céder le Permis d'Exploitation ;

ATTENDU QUE l'assemblée générale extraordinaire des associés de Chabara qui s'est tenue le 17
février 2015 a autorisé sous certaines conditions la cession du Permis d'Exploitation à MUMI

ATTENDU QUE les Parties ont maintenant convenu de conclure la présente convention en vue de
la cession totale (l'« Acte de Cession ») du Permis d'Exploitation détenu par CHABARA à MUMI,
tel que plus amplement décrit ci-dessous.

EN FOI DE QUOI, IL À ETE CONVENU ET ARRETE CE QUI SUIT :

Article 1 : Objet de la convention

Conformément aux dispositions des articles 182 à 186 de la Loi n°007 d i

portant Code Minier (le « Code Minier »), CHABARA accepte de céder à N (sférer,
sous toutes les garanties de fait et de droit et libres de toutes charges, l'intégralité ses droits,
titres et intérêts dans le Permis d'Exploitation ainsi que dans le Gisement Chabara dont le plan et
les coordonnées figurent à l'Annexe 1 du présent Acte de Cession

Article 2 : Prix de la cession
En contrepartie de la cession par CHABARA à MUMI du Permis d'Exploitation, MUMI accepte de

verser le montant convenu entre les Parties , tel qu'approuvé par l'Assemblée Générale
Extraordinaire des associés du Cédant en date du 17 février 2015

CHABARA reconnait et convient, de manière irrévocable, que le versem ES
visé au présent Article 2, constitue l'exécution pleine, entière et définitivè
paiement aux termes de la transaction prévue au présent Acte de Cession

Article 3 : Engagements de MUMI

Conformément aux termes de l'article 182 du Code Minier, MUMI s'engage à assumer toutes les
obligations de CHABARA, vis-à-vis de l'Administration des Mines et du Cadastre Minier (CAMI),
relativement au Permis d'Exploitation, et ce dès sa cession effective.

Article 4 : Effets de la cession

Le transfert du Permis d'Exploitation deviendra effectif à compter de la réalisation de l'ensemble
des formalités d'enregistrement prévues à l'article 184 du Code Minier et à l'article 380 du
Règlement Minier désignant MUMI en qualité de titulaire du Permis d'Exploitation du fait de
l'inscription au dos du Permis d'Exploitation du transfert au bénéfice de MUMI et de la remise par le
CAMI du Permis d'Exploitation ainsi endossé au Cédant ou au Cessionnaire, selon les cas, à l'issue
des formalités (étant entendu que si l'original du Permis d'Exploitation endossé au nom de MUMI
est remis au Cédant, ce dernier le remettra immédiatement au Cessionnaire).

Article 5: Enregistrement de la cession

Le Cédant et le Cessionnaire s'engagent à se conformer aux obligations légales relatives à
l'enregistrement de la présente cession, conformément aux dispositions en la matière, telles que
prévues dans le Code et le Règlement Miniers. Tous les frais y afférents seront à la charge de
MUMI

CHABARA apportera, en particulier, toute son assistance et appui pour parfaire, dans les meilleurs
délais, toutes les formalités d'enregistrement de la cession du Permis d'Exploitation au CAMI

Article 6: Langue de l'Acte de Cession

Les parties reconnaissent que l'Acte de Cession a été préparé en langue française et en langue
anglaise (la version anglaise ayant été préparée à des fins d'information uniquement) et
conviennent que la version française prévaudra en cas de contradiction ou d'incompatibilité entre la
version française de l'Acte de Cession et la version anglaise de l'Acte de Cession

Article 7: Droit applicable et règlement des différends

721 La validité, l'interprétation et la signature du présent Acte de Cession sont régies par les lois
en vigueur en RDC.

(7:2 En cas de litige ou de désaccord entre les Parties découlant de ou relativement au présent
Acte de Cession en ce inclus tout question relative à son existence, sa validité ou son
terme, chacune des Parties s'engage à négocier de bonne foi et de faire les efforts
raisonnables pour résoudre à l'amiable le désaccord ou le litige dans les vingt (20) jours de
sa notification par l'une des Parties à l'autre

7.3 Le litige ou le désaccord qui n'aura pas fait l'objet d'un règlement amiable dans les vingt
(20) jours visés à l'article 7.2 sera soumis aux fins de son règlement final par voie
d'arbitrage et ce, conformément aux Règlements de la Cour d'Arbitrage International de
Londres (London Court of International Arbitration) (la «LCIA »). Le Tribunal sera
composé de trois arbitres. Un arbitre sera désigné par CHABARA, un arbitre sera désigné
par MUMI et le troisième arbitre, qui présidera le tribunal arbitral, sera désigné par la LCIA
conformément à son Règlement. Le siège de l'arbitrage sera à Londres, Royaume Uni. La
langue de l'arbitrage sera l'anglais

7.4 Chaque Partie conserve le droit d'obtenir des mesures provisoires ou intérimaires en ce
compris, mais sans y être limité, des injonctions en ce inclus des mesures conservatoires
auprès de toute juridiction compétente et sans qu'une telle demande puisse être
considérée comme incompatible avec le règlement par voie d'arbitrage ou constituant une
renonciation à l'arbitrage.

7.5 Les Parties acceptent que toute procédure arbitrale aux termes de cet Acte de Cession (tel
qu'il pourrait être amendé) pourra (dans la mesure où le tribunal arbitral le jugera approprié
compte tenu de la nature du litige) être jointe ou être conduite en même temps par le
même tribunal arbitral. Les Parties acceptent par les présentes qu'un tribunal arbitral
constitué aux termes du présent Acte de Cession puisse avoir le pouvoir d'ordonner la
jonction ou d'entendre d'autres procédures

7.6 Le tribunal aura le pouvoir de prendre toute décision et d'ordonner toute mesure qu'il
jugera juste et équitable en ce inclus toute injonction, provisoire ou finale, et toute mesure
provisoire ordonnée par les arbitres pourra être exécutée par toute juridiction compétente.

77 Le jugement pourra faire l'objet d'une mesure d'exequatur auprès de tout tribunal
compétent ou qui aurait compétence sur la partie concernée ou sur ses actifs.

Les Parties donnent tous pouvoirs au porteur d'un ou plusieurs originaux du présent Acte de
Cession aux fins d'authentification par le CAMI et de la réalisation de toutes autres formalités
requises par la loi

2
Ainsi fait à la République Démocratique du Congo, le 7 7 n/Uér 2015 en neuf exemplaires

LA SOCIETE D'EXPLOITATION DE CHABARA SAS

MUTANDA MINING SARL

Représentée par

Mme Alexandra Pascal

Annexe 1

Permis rrêté 1 N° Nombre de | Cordonnées du Perm
d'Exploitation 3 re Carrés à céder] d' nm à céde
N°658 totalement à MUMI pa
CHABARA
—

Décision de transformation 2 Voir ci-dessous

d'office de la Concession n°247

en Permis d'Exploitation n° 658 |

PE . COORDONNEES DES SOMMETS L
N°658 2 Carrés
LONGITUDE (E) © LATITUDE(N)
SOMMETS| DEGRE| MINUTE] SECONDE) DEGRE| miNuTE SECONDE
1 A | 2 | 0000 | -10 | 44 T 3000 |
2 B 25 51 00.00 | -10 44 00.00
73 25 52 | ooo0 | -% 44 00.00
4. 25 52 00.00 -10 44 30.00

REPUBLIQUE DEMOCRATIQUE DU CONGO
CADASTRE MINIER

Téléphone: 018 162618 | DIRECTION GENERALE

Facsimile: | Croisement des Avenues Mpolo Maurice et
Email: info@cami.cd | Étrr ie
Website: www.cami.cd RNA
ACTE NOTARIE
L'an deux mil quinze, le dix-neuvième jour du mois de février --------"""

Nous soussignés Jean-Félix MUPANDE KAPWA, Directeur Général du Cadastre Minier,
Kinshasa/Gombe, certifions que-- ——

Le contrat de cession totale du 17 février 2015 conclu entre la SOCIETE D'EXPLOITATION DE
CHABARA SAS, ci-après dénommée « la Cédante » et la SOCIETE MUTANDA MINING SARL, ci-
après dénommée « la Cessionnaire »------"" ce nnnnennnnennnnnee

Dont les clauses sont ci-dessus insérées, nous a été présenté ce jour à Kinshasa par :
Madame ALEXANDRA PASCAL, en vertu des procurations spéciales lui délivrées respectivement en
date du 19 février 2015 par Monsieur Marcel LENGE MASANGU MPOYO, Administrateur de la
SOCIETE D'EXPLOITATION DE CHABARA SAS, titulaire du PE n° 658 et en date du 16 février
2015 par Messieurs Liam Gallagher et Fabian Matheis, membres du Conseil de Gérance de la
société MUTANDA MINING SARL ------

Comparaissant en personne, en présence de Messieurs SHAMPA KAPUKU et MULUNGULUNGU
NACHINDA ==.
Agents du Cadastre Minier, témoins instrumentaires à ce requ

PARA OC

, réunissant les conditions exigées

Lecture du contenu de l'acte susdit a été faite par nous, Notaire, à la comparante et aux témoins-----
Le comparant préqualifié a déclaré devant nous et en présence desdits témoins que l'acte susdit tel
qu'il est dressé, renferme bien l'expression de la volonté de ses signataires, qu'ils sont seuls
responsables de toutes contestations pouvant naître de l'exécution des présentes sans évoquer la
complicité du Cadastre Minier ainsi que de son Directeur Général, agissant en tant que Notaire
conformément aux articles 12 alinéa 12 et 182 du Code Minier.."

En foi de quoi, les présentes ont été signées par nous, Notaire, le comparant et les témoins et
revêtues du sceau du Cadastre Minier -——-———""""" "" """"."" """  "  "" " " "" " "  " "

SIGNATURE DU COMPARANT SIGNATURE DU NOTAIRE
ALEX: PASCAL Jean-Félix MUPANDE KAPWA
NW /A)
ALEX RA PASCAL l
. SIGNATURE DES TEMOINS
MULUNGULUNGU NACHINDA SH APUKU
Al >)

DROITS PERCUS L
Frais de dépôt U
Suivant quittance n°13311/A7
Inscription au cahier d'enregistrement des demandes d'inscription des contrats de cessio:
L'an deux mil quinze, le 19 février"
Frais d'acte

LE NOTAIRE

REPUBLIQUE DEMOCRATIQUE DU CONGO

CADASTRE MINIER
DECLARATION DE TRANSFERT
DE DROITS MINIERS

1- TYPE DE DECLARATION

| Bureau
SG | Date dépôt
Heure dépôt

© Province

AMODIATION District
CONTRAT D'OPTION Territoire

HYPOTHEQUE
TRANSMISSION & Totale

CESSION Partielle

1 - IDENTIFICATION DU TITULAIRE

PERSONNE MORALE CC] | PERSONNE Puvsique [m

| Dénomination sociale LA tiré _ Nom LL |
GS CxUATARN Dé UHR UE | Prénom a |
N° ID Nat ou Immatriculation à l'étranger N° Cl ou Passeport L : | |

| UcA 19 Let Lao Date de naissance
[NRC ou équivalent DITAMRAEP AS =)

N° d'Impôt f

11 — IDENTIFICATION DU DECLARANT
Mandataire en mines

Titulaire = où  Bénéficiaire [Sauf Option) [x]
Représentant LD<]

Personne morale Personne physique !
_— — |
Dénomination sociale Nom S |
[ Ce | Prénom _ Rx KID ___}|
N° ID Nat N° CI ou passeport LT AWPLELS
| NRC | |
a — a —_——] |
N° Arrêté * Date d'émission * al |

| Nom de la société (s: mandataire ou représentant) UTC Gui GR

Commune / Territoire

District e-mail (courriel) 2 ge ser Qc
Province rer LG LA Boite postale |

© RESERVE AU CADASTRE MINIER
Site web: www.cami.cd Email: info@cami.ca

a —
DECLARATION DE TRANSFERT DE DROITS MINIERS

IV - IDENTIFICATION DU BENEFICIAIRE
PERSONNE MORALE

Dénomination sociale _furmses

My GEL

N° 1D Nat ou Immatriculation à l'étranger

L£-A8- MT IOY

Forme juridique
_£Rl

PERSONNE PHYSIQUE ;
Nom |
Prénom

N° Ci ou Passeport
Date de naissance
Lieu de naissance

NRC ou équivalent
N° d'impôt

Contacts

Avenue (rue) Lier RAY N°
Ville / Village Tel
Commune / Territoire Fax
District e-mail (courriel)
—| — =)
Province un LE Boite postale

Nombre total de Permis
{Demandeurs et affiliés)

V- REFERENCES DES DROITS déjà détenus par le demandeur et s
Nombre de carrés

s affiliés

Superficie totale

Voir liste en annexe |

| Demandeur

| Mandataire en mines / Carrières

| Représentant

*"* Resbrve au Cadastre Miner 7"
[7° preuves de paiement Frais de dépôt

[2] Listes, signées et datée, des Coordonnées géographiques
des sommets des périmètres retenu et cédés.
[2] Mandataires en Mines et Carrières, si personne étrangére

[1 Acte d'élection de domicite

[2] Arrété d'agrément
| [| Copie Notification n° d'impôt
=

| Preuves de Capacité Finahcière

Certificat de Capacité Financière

Attestation et Extrait Bancaire

[1 Attestation et Copie conforme du Contrat de prêt /

Garantie / Cautionnement (Si fond emprunté)
Extrait de la Carte de Retombe au 1/200000°

Contrat

O1

_] Personne physique
(mn Copie des pièces d'identité ou Passeport

L__J 1 Photo passeport agrafé

[2] Extrait du casier judiciaire

Je

Personne morale
Copie notariée des Statuts ou Arrêté d'agrément

ef

[1 copie de lid. Nat Ou immatriculation étrangère

Copie de NRC ou documents similaires

Site web: wwwcamicd

Email: info@cemi.ca

